DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Objections
Claims 10 and 15 are objected to because of the following informalities: 
Claims 10 and 15, in lines 1 and 2 respectively, state “one or”. Suggest changing "or" to --of-- after "one" to maintain clarity. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FORA COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would
be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    the claim limitation uses the term “means” or “step” or a term used as
a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term “means” or “step” or the generic placeholder is not modified by Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with
35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: messaging module in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 9, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muthukrishnan et al. (U.S. Patent Application Publication No. 2017/0244659)

 	Referring to Claim 1, Muthukrishnan et al. disclose a communication device comprising: a memory having a messaging module and reference biometric data stored thereon (Fig. 2, pars 21-29 and 37-39, user devices, sensors, recognition); at least one input device that captures biometric data associated with at least one user of the first communication device (Fig. 2, pars 21-29 and 37-39, user devices, sensors, user identity information; also, claim 11, biometric input); a network interface device that connects the communication device to at least one second device via an external network; and a processor communicatively coupled to the memory, the at least one input device, and the network interface device and which executes program code of the messaging module that enables the processor (Fig. 2, pars 21-29 and 37-39, communication between devices, system) to: receive biometric data from the at least one input device (Fig. 2, pars 21-29 and 37-39, user devices, sensors; also, claim 11, biometric input); determine if the biometric data matches reference biometric data associated with the at least one user (Fig. 2, pars 21-29 and 37-39, recognize identity of user; also, claim 11, identified); in response to determining that the biometric data matches the reference biometric data associated with the at least one user, generate user presence data, the user presence data indicating that the at least one user is within a vicinity of the first communication device (Fig. 2, pars 21-29 and 37-39, recognize identity of user, proximity information); and transmit the user presence data to the second device (Fig. 2, pars 21-29 and 37-39, recognize identity of user, proximity information transmitted to system, device).  
 	Referring to Claim 2 as applied to Claim 1 above, Muthukrishnan et al. disclose the communication device, wherein the user presence data comprises a device identifier of the first communication device, a user identifier, and distance data corresponding to a distance between the user and the first communication device (Fig. 2, pars 21-29 and 37-39, proximity information based on distance corelated for specific user and device).
	Referring to Claim 4 as applied to Claim 1 above, Muthukrishnan et al. disclose the communication device, further comprising at least one output device, and the program code further comprises program code that enables the processor to: receive a message for the user from the second device; and present the message to the user via an output device of the communication device (Fig. 2, pars 21-29 and 37-39, proximity information transmitted to system, also then to device).  
 	Referring to Claim 6, Muthukrishnan et al. disclose a method comprising: collecting, via at least one component of a first communication device, biometric data associated with at least one user of the first communication device  (Fig. 2, pars 21-29 and 37-39, user devices, sensors, user identity information; also, claim 11, biometric input); receiving, by a processor of the first communication device, the biometric data from the at least one component (Fig. 2, pars 21-29 and 37-39, user devices, sensors, user identity information; also, claim 11, biometric input); determining, via the processor, if the biometric data matches reference biometric data associated with the at least one user (Fig. 2, pars 21-29 and 37-39, recognize identity of user; also, claim 11, identified); in response to determining that the biometric data matches the reference biometric data associated with the at least one user, generating user presence data, the user presence data indicating that the at least one user is within a vicinity of the first communication device (Fig. 2, pars 21-29 and 37-39, recognize identity of user, proximity information); and transmitting the user presence data to a computing system (Fig. 2, pars 21-29 and 37-39, recognize identity of user, proximity information transmitted to system, device).  
 	Referring to Claim 7 as applied to Claim 1 above, Muthukrishnan et al. disclose the method, wherein the user presence data comprises a device identifier of the first communication device, a user identifier, and distance data corresponding to a distance between the user and the first communication device (Fig. 2, pars 21-29 and 37-39, proximity information based on distance corelated for specific user and device).
  	Referring to Claim 9 as applied to Claim 6 above, Muthukrishnan et al. disclose the method, further comprising: receiving a message for the user from the computing system; and presenting the message to the user via the first communication device (Fig. 2, pars 21-29 and 37-39, proximity information transmitted to system, also then to device).  
	Referring to Claim 11, Muthukrishnan et al. disclose a computer program product comprising: a non-transitory computer readable medium; and program code of a messaging module stored on the computer readable medium and which executes on a processor of a communication device to enable the communication device to perform the functions of: collecting, via at least one input device, biometric data associated with at least one user of the communication device (Fig. 2, pars 21-29 and 37-39, user devices, sensors, user identity information; also, claim 11, biometric input); receiving, by the processor of the communication device, the biometric data from the at least one input device (Fig. 2, pars 21-29 and 37-39, user devices, sensors; also, claim 11, biometric input); determining if the biometric data matches reference biometric data associated with the at least one user (Fig. 2, pars 21-29 and 37-39, recognize identity of user; also, claim 11, identified); in response to determining that the biometric data matches the reference biometric data associated with the at least one user, generating user presence data, the user presence data indicating that the at least one user is within a vicinity of the first communication device (Fig. 2, pars 21-29 and 37-39, recognize identity of user, proximity information); and transmitting the user presence data to a computing system (Fig. 2, pars 21-29 and 37-39, recognize identity of user, proximity information transmitted to system, device).  
 	Referring to Claim 12 as applied to Claim 1 above, Muthukrishnan et al. disclose the computer program product, wherein the user presence data comprises a device identifier of the first communication device, a user identifier, and distance data corresponding to a distance between the user and the first communication device (Fig. 2, pars 21-29 and 37-39, proximity information based on distance corelated for specific user and device).
Referring to Claim 14 as applied to Claim 11 above, Muthukrishnan et al. disclose the computer program product, the program code further enabling the communication device to perform the functions of: receiving a message for the user from the computing system; and presenting the message to the user via the first communication device (Fig. 2, pars 21-29 and 37-39, proximity information transmitted to system, also then to device).  
 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5, 8, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Muthukrishnan et al. (U.S. Patent Application Publication No. 2017/0244659) in view of Dietrich et al. (U.S. Patent No. 11017376)

	Referring to Claim 3 as applied to Claim 1 above, Muthukrishnan et al. disclose the communication device, further comprising a wireless interface for wireless connecting to one or more third devices (Fig. 2, pars 21-29 and 37-39, devices); and the program code further comprises program code that enables the processor (Fig. 2, pars 21-29 and 37-39, devices).
However, Muthukrishnan et al. do not disclose receive, via the wireless interface, beacon signal data from at least one user wearable device; and -31-Docket No.: MM920190033-US-DIV calculate distance data corresponding to a distance between the user and the at least one user wearable device based on the received beacon signal data.
In the same field of endeavor, Dietrich et al.  discloses receive, via the wireless interface, beacon signal data from at least one user wearable device; and calculate distance data corresponding to a distance between the user and the at least one user wearable device based on the received beacon signal data (col 3 line 49 - col 4 line 18, devices, wearable, beacon, distance/location from each other).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receive, via the wireless interface, beacon signal data from at least one user wearable device; and -31-Docket No.: MM920190033-US-DIV calculate distance data corresponding to a distance between the user and the at least one user wearable device based on the received beacon signal data, as taught by Dietrich et al., in the device of Muthukrishnan et al., for the purpose of determining proximity between devices (Dietrich et al., Abstract).
	Referring to Claim 5 as applied to Claim 1 above, Muthukrishnan et al. disclose the communication device, wherein the at least one input device comprises at least one of an image capturing device, an audio capturing device or microphone, a biometric sensor (Claim 11, pars 21-29 and 37-39, biometric, user identity), and a grip sensor.  
However, Muthukrishnan et al. do not disclose fingerprint sensor or other input devices as mentioned above.
In the same field of endeavor, Dietrich et al.  discloses fingerprint sensor or other input devices as mentioned above (col 9 lines 2-5, fingerprint).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate fingerprint sensor or other input devices as mentioned above, as taught by Dietrich et al., in the device of Muthukrishnan et al., for the purpose of determining proximity between devices (Dietrich et al., Abstract).
	Referring to Claim 8 as applied to Claim 6 above, Muthukrishnan et al. disclose the method (Fig. 2, pars 21-29 and 37-39, devices).
However, Muthukrishnan et al. do not disclose receiving beacon signal data from at least one user wearable device; and -32-Docket No.: MM920190033-US-DIV calculating distance data corresponding to a distance between the user and the at least one user wearable device based on the received beacon signal data.
In the same field of endeavor, Dietrich et al.  discloses receiving beacon signal data from at least one user wearable device; and -32-Docket No.: MM920190033-US-DIV calculating distance data corresponding to a distance between the user and the at least one user wearable device based on the received beacon signal data (col 3 line 49 - col 4 line 18, devices, wearable, beacon, distance/location from each other).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving beacon signal data from at least one user wearable device; and -32-Docket No.: MM920190033-US-DIV calculating distance data corresponding to a distance between the user and the at least one user wearable device based on the received beacon signal data, as taught by Dietrich et al., in the method of Muthukrishnan et al., for the purpose of determining proximity between devices (Dietrich et al., Abstract).
	Referring to Claim 10 as applied to Claim 6 above, Muthukrishnan et al. disclose the method, wherein the biometric data (Claim 11, pars 21-29 and 37-39, biometric, user identity)
However, Muthukrishnan et al. do not disclose biometric data comprises at least one of image data, including facial images, captured by an image capture device, fingerprint sensor data captured by a fingerprint sensor, voice data, including speech of individuals, captured by a microphone, and grip strength data captured by a grip sensor.
In the same field of endeavor, Dietrich et al. discloses biometric data comprises at least one of image data, including facial images, captured by an image capture device, fingerprint sensor data captured by a fingerprint sensor, voice data, including speech of individuals, captured by a microphone, and grip strength data captured by a grip sensor (col 9 lines 2-5, fingerprint).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate biometric data comprises at least one of image data, including facial images, captured by an image capture device, fingerprint sensor data captured by a fingerprint sensor, voice data, including speech of individuals, captured by a microphone, and grip strength data captured by a grip sensor, as taught by Dietrich et al., in the device of Muthukrishnan et al., for the purpose of determining proximity between devices (Dietrich et al., Abstract).
	Referring to Claim 13 as applied to Claim 11 above, Muthukrishnan et al. disclose the computer program product, the program code further enabling the communication device to perform the functions (Fig. 2, pars 21-29 and 37-39, devices).
However, Muthukrishnan et al. do not disclose receiving beacon signal data from at least one user wearable device; and calculating distance data corresponding to a distance between the user and the at least one user wearable device based on the received beacon signal data.
In the same field of endeavor, Dietrich et al.  discloses receiving beacon signal data from at least one user wearable device; and calculating distance data corresponding to a distance between the user and the at least one user wearable device based on the received beacon signal data (col 3 line 49 - col 4 line 18, devices, wearable, beacon, distance/location from each other).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving beacon signal data from at least one user wearable device; and calculating distance data corresponding to a distance between the user and the at least one user wearable device based on the received beacon signal data, as taught by Dietrich et al., in the computer program product of Muthukrishnan et al., for the purpose of determining proximity between devices (Dietrich et al., Abstract).
	Referring to Claim 15 as applied to Claim 11 above, Muthukrishnan et al. disclose the computer program product, wherein the biometric data (Claim 11, pars 21-29 and 37-39, biometric, user identity)
However, Muthukrishnan et al. do not disclose biometric data comprises at least one of image data, including facial images, captured by an image capture device, fingerprint sensor data captured by a fingerprint sensor, voice data, including speech of individuals, captured by a microphone, and grip strength data captured by a grip sensor.
In the same field of endeavor, Dietrich et al. discloses biometric data comprises at least one of image data, including facial images, captured by an image capture device, fingerprint sensor data captured by a fingerprint sensor, voice data, including speech of individuals, captured by a microphone, and grip strength data captured by a grip sensor (col 9 lines 2-5, fingerprint).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate biometric data comprises at least one of image data, including facial images, captured by an image capture device, fingerprint sensor data captured by a fingerprint sensor, voice data, including speech of individuals, captured by a microphone, and grip strength data captured by a grip sensor, as taught by Dietrich et al., in the device of Muthukrishnan et al., for the purpose of determining proximity between devices (Dietrich et al., Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642